Case 19-00239-TOM13   Doc 37    Filed 02/12/19 Entered 02/12/19 22:49:01   Desc Main
                               Document     Page 1 of 5
Case 19-00239-TOM13   Doc 37    Filed 02/12/19 Entered 02/12/19 22:49:01   Desc Main
                               Document     Page 2 of 5
Case 19-00239-TOM13   Doc 37    Filed 02/12/19 Entered 02/12/19 22:49:01   Desc Main
                               Document     Page 3 of 5
Case 19-00239-TOM13   Doc 37    Filed 02/12/19 Entered 02/12/19 22:49:01   Desc Main
                               Document     Page 4 of 5
Case 19-00239-TOM13   Doc 37    Filed 02/12/19 Entered 02/12/19 22:49:01   Desc Main
                               Document     Page 5 of 5
